

116 HR 5254 IH: Diabetic Vision Loss and Blindness Prevention Act of 2019
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5254IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Ms. Sewell of Alabama (for herself, Mr. Reed, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage under the Medicare program
			 of digital retinal imaging with remote interpretation.
	
 1.Short titleThis Act may be cited as the Diabetic Vision Loss and Blindness Prevention Act of 2019. 2.Medicare coverage of digital retinal imaging with remote interpretation (a)CoverageSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
 (1)in subsection (s)(2)— (A)in subparagraph (GG), by striking and at the end;
 (B)in subparagraph (HH), by adding and at the end; and (C)by inserting after subparagraph (HH) the following new subparagraph:
						
 (II)digital retinal imaging with remote interpretation (as defined in subsection (kkk));; and (2)by adding at the end the following new subsection:
					
 (kkk)Digital Retinal Imaging with Remote InterpretationThe term digital retinal imaging with remote interpretation means a diagnostic procedure for the purpose of early detection or assessment of diabetic retinopathy that—
 (1)is provided not more frequently than on an annual basis to an individual who has been diagnosed with diabetes and who does not have prior diabetic retinopathy known to the primary care practitioner of the individual;
 (2)is provided by or under the general supervision of a primary care practitioner (as defined in section 1833(x)) or board-certified endocrinologist;
 (3)utilizes a retinal camera with optical resolution compliant with the International Organization for Standardization ISO 10940 to take digital images of structures behind the lens of the eye, such as the retina, choroid, and optic nerve; and
 (4)involves the electronic transmission of such images for evaluation for diabetic retinopathy and other diseases of the eye by a State-licensed ophthalmologist or optometrist..
 (b)PaymentThe payment amount for digital retinal imaging with remote interpretation provided pursuant to the amendments made by section (a) shall be equal to—
 (1)for the period beginning on October 1, 2019, and ending on December 31, 2019, and for 2020, $51.54; and
 (2)for a subsequent year, the payment amount specified in subparagraph (1) or this subparagraph for the preceding year increased by the percentage increase in the MEI (as defined in section 1842(i)(3) of the Social Security Act (42 U.S.C. 1395u(i)(3)) for such subsequent year.
				Digital retinal imaging with remote interpretation shall not be considered a telehealth service for
			 purposes of section 1834(m) of the Social Security Act (42 U.S.C.
			 1395m(m)).(c)Patient education and awareness
 (1)Annual eye exam recommendationThe Secretary of Health and Human Services shall ensure that diabetes outpatient self-management training services described in section 1861(qq) of the Social Security Act (42 U.S.C. 1395x(qq)) educate Medicare beneficiaries regarding the importance of receiving an annual comprehensive eye exam.
 (2)Patient awarenessThe Secretary shall undertake efforts to ensure that patients receiving digital retinal imaging with remote interpretation as described in subsection (kkk) of section 1861 of the Social Security Act (42 U.S.C. 1395x), as added by subsection (a), are aware of the availability of and coverage for diabetes outpatient self-management training services under subsection (s)(2)(S) of such section.
				